Citation Nr: 9935829	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
cervical disc syndrome with radial radiculopathy.

2.  Entitlement to an increased rating for cervical disc 
syndrome with radial radiculopathy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1983 and from March 1984 to July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which reduced the veteran's rating 
from 20 percent to 10 percent for cervical disc syndrome with 
radial radiculopathy.

This appeal was previously before the Board and was the 
subject of a July 1997 remand which requested that medical 
evidence be obtained and associated with the veteran's claims 
folder and that the veteran be scheduled for a VA 
examination.  That development has been completed and this 
claim is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's cervical disc syndrome with radial 
radiculopathy was productive of symptomatology most nearly 
approximating mild incomplete paralysis of the musculospiral 
(radial) nerve at the time of the reduction in rating.


3.  The veteran's cervical disc syndrome with radial 
radiculopathy is productive of symptomatology most nearly 
approximating mild incomplete paralysis of the musculospiral 
(radial) nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to restoration of a 20 
percent rating for cervical disc syndrome with radial 
radiculopathy are met.  §38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8514 
(1999).

2.  The criteria for entitlement to an increased rating, 
greater than 20 percent for cervical disc syndrome with 
radial radiculopathy are not met.  §38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8514 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained that have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The veteran established service connection for cervical disc 
syndrome with right (major) cervical radiculopathy with 
radial nerve involvement by means of an October 1992 rating 
decision, which assigned a 20 percent disability rating.  A 
July 1994 rating decision proposed to reduce that rating to a 
noncompensable evaluation.  

However, an October 1994 rating decision reduced the rating 
to 10 percent.  That reduction, and the veteran's request for 
an increase greater than 20 percent, are the subjects of this 
appeal.  The Board notes that Section I of this decision 
establishes entitlement to restoration of the 20 percent 
rating.  While that decision satisfies the veteran's appeal 
on the issue of entitlement to restoration of the 20 percent 
rating, the issue of entitlement to an increased rating, 
greater than 20 percent, remains before the Board and is 
addressed in Section II of this decision.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Cervical disc syndrome with right radial 
radiculopathy is evaluated pursuant to the criteria for the 
evaluation of paralysis of the musculospiral (radial) nerve 
found in Diagnostic Code 8514 of the Schedule.  38 C.F.R. 
§ 4.124a (1999).  The Board notes that the veteran's 
involvement is on the right side, which has been determined 
to be his major side, and thus the criteria for evaluation of 
the disability on the major side will be used.  Under those 
criteria, a rating of 20 percent is warranted where the 
evidence shows mild incomplete paralysis of the musculospiral 
(radial) nerve.  A rating of 30 percent is warranted where 
the evidence shows moderate incomplete paralysis of the 
musculospiral (radial) nerve.  38 C.F.R. § 4.124a (1999).  
The Schedule also provides that the term "incomplete 
paralysis," with diseases of the peripheral nerves and other 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA 

examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that the veteran has also established 
entitlement to service connection for bursitis and tendonitis 
of the right (major) rotator cuff.  Therefore, in evaluating 
the veteran's disability, the Board will not be evaluating 
that disability of the right shoulder as that disability is 
compensated by that separate rating.  38 C.F.R. § 4.14 
(1999).

I.  Entitlement to restoration of a 20 percent rating for 
cervical disc syndrome with radial radiculopathy.

The veteran contends, in part, that his cervical disc 
syndrome with radial radiculopathy warrants a rating of at 
least 20 percent, and that the 20 percent rating that had 
been in effect should be restored.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, and his claim, to this extent, is 
granted.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in 38 C.F.R. § 3.305(i), if additional evidence is not 
received within that period, final rating action will be 
taken and the award will be reduced effective the last day of 
the month in which the 60 day period from the date of notice 
to the beneficiary of the final rating action expires.  
38 C.F.R. § 3.105(e) (1999).


The Board notes that the provisions of 38 C.F.R. § 3.344 
regarding the stabilization of ratings do not apply to the 
reduction of the veteran's rating in this case as his rating 
of 20 percent was in effect for less than five years.  
38 C.F.R. § 3.344(c) (1999).

However, the Board finds that the reduction in rating from 20 
percent to 10 percent was not warranted by the evidence of 
record, and therefore the Board finds that the 20 percent 
rating should be restored.

A February 1994 VA joints examination noted complaints of 
constant spasm of the right neck.  The veteran was not able 
to sleep on the right side.  His right shoulder felt heavy.  
He had numbness at the tip of the right thumb.  Objective 
examination found a painful area of the right subdeltoid 
bursa, possibly of calcifications.  The bicipital tendon was 
intact.  Posterior bursa were not painful.  There was some 
shoulder pain on internal and external rotation, no pain on 
adduction or abduction, and even against resistance.  There 
was no loss of muscle bulk.  There was no significant 
deformity.  The veteran did have pain on palpation along the 
upper border of the trapezius and midline.  There was no 
swelling or deformity.  There was no other impairment of the 
shoulder.  Left shoulder range of motion was possible to 90 
degrees of rotation and external rotation.  Adduction was 
possible to 90 degrees.  Forward elevation was possible to 90 
degrees.  Right shoulder range of motion was possible to 80 
degrees of external rotation.  Internal rotation was possible 
to 80 degrees.  Adduction was possible to 90 degrees.  
Forward elevation was possible to 90 degrees.  The examiner 
provided a diagnoses of radial nerve neuropathy from cervical 
disc syndrome, chronic subdeltoid bursitis, and painful upper 
border of the trapezius trigger point.

A February 1994 VA neck-not spinal condition examination 
found that the neck was capable of 30 degrees of forward 
flexion.  Backward movement of the cervical spine was to 40 
degrees.  Left lateral flexion was 30 degrees, while right 
lateral flexion was 20 degrees.  Right and left rotation were 
55 degrees.  No specific 

deformity was seen in the neck.  Abduction and external 
rotation were weak in the right shoulder as compared to the 
left shoulder.  The examiner diagnosed chronic subdeltoid 
bursitis, possibly calcified; cervical disc syndrome with the 
injury in the area of C4-C6; and neuropathy of the radial 
nerve with residual paresthesias of the thumb.  The 
accompanying radiology diagnostic report found the seven 
cervical vertebrae in anatomical alignment.  The prevertebral 
soft tissues and atlantodental ligament were within normal 
limits in size and configuration.  The pedicles and disc 
spaces were intact.  No acute osteoarticular process was 
demonstrated on the examination.

A February 1994 VA peripheral nerves examination notes that 
the veteran was taking Motrin for treatment.  He complained 
of persistent pain.  He denied any numbness, tingling, 
paralysis, or other symptoms.  He had no long track signs in 
his legs, and no difficulty with gait, bowel, or bladder.  
Mental status examination found the veteran alert and tense, 
but cooperative.  He was oriented, with a good fund of 
knowledge.  His speech was intact with no dysarthria or 
dysphagia.  The head and neck had an excellent range of 
motion.  There was good mobility with no tenderness in the 
cervical region.  Cranial nerves I to XII were intact.  Motor 
examination revealed excellent strength of 5/5, with normal 
tone, no atrophy, and no drift.  Deep tendon reflexes were 2+ 
and symmetric.  No cortical release signs were noted.  Gait, 
including tandem, was normal.  Sensory examination was intact 
to pin, touch, proprioception, and vibration.  Romberg was 
negative.  The examiner provided a history of cervical trauma 
in 1991 with persistent cervical pain "with no on 
examination of any residual neurological dysfunction to 
explain symptomatology." (sic)  The examiner opined that it 
appeared that the psychophysiological aspect and examination 
revealed absolutely no abnormal findings.

A February 1994 VA medical report notes that the veteran 
complained of right shoulder pain.  X-rays of the cervical 
spine were within normal limits.  Deep tendon reflexes and 
sensation were intact.  Muscle bulk and strength were 
symmetrical and 

within normal limits.  There were no muscle spasms.  The 
examiner provided an assessment of right neck and shoulder 
pain, cause unknown.  The prognosis was guarded.  The veteran 
was issued a TENS unit to decrease pain.

An April 1994 VA medical report notes that the veteran had 
right trapezius myofascial pain syndrome.  The veteran 
complained of pain in the cervical area, the right shoulder 
trapezius, and the right shoulder.  He presented with muscle 
spasm in both the superior trapezius and a trigger point in 
the right superior trapezius.  Neck and right shoulder ranges 
of motion were within normal limits.  Right shoulder muscle 
strength was normal.  He complained of numbness and a 
tingling sensation in the right arm and fingers.

A May 1994 VA medical report notes that the veteran was 
responding to the use of the TENS unit for right shoulder and 
neck pain.  Another May 1994 VA medical report notes that the 
veteran was obtaining relief with the TENS unit for about six 
hours.  He still continued with muscle spasms of the superior 
trapezius, neck, and right shoulder.  Range of motion was 
within normal limits.  He responded to a low rate setting.

The Board finds that the evidence at the time of the October 
1994 rating decision was not sufficient to show that the 
veteran's condition was of a nature and severity that would 
have warranted a reduction in rating.  While the peripheral 
nerves examination did not discover any abnormal findings, 
the joints examination did note continued complaints of pain 
and numbness at the tip of the right thumb.  The veteran had 
also been issued a TENS unit to obtain relief from the pain.  
Furthermore, the examiner who performed both the joints and 
neck-not spinal condition examination found that the veteran 
did warrant a diagnosis of neuropathy of the radial nerve.  
As the veteran demonstrated a diagnosis of neuropathy of the 
radial nerve, and exhibited some symptomatology, the Board 
finds that he met the criteria for an evaluation of 20 
percent for mild incomplete paralysis of the musculospiral 
(radial) nerve.  Resolving all benefit of the doubt in the 
favor of the veteran, the Board finds that his disability 
warranted the assignment of the higher 

20 percent rating pursuant to Diagnostic Code 8514, rather 
than the lower 10 percent rating assigned pursuant to 
Diagnostic Code 5290, for limitation of cervical spine 
motion.

Accordingly, the Board finds that the criteria for 
entitlement to restoration of a 20 percent rating for 
cervical disc syndrome with radial radiculopathy are met and 
the veteran's claim therefor is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8514 (1999).


II.  Entitlement to an increased rating for cervical disc 
syndrome with radial radiculopathy, currently evaluated as 20 
percent disabling.

The veteran contends that his cervical syndrome with radial 
radiculopathy is more severe than the current 20 percent 
evaluation (restored herein), warranting an increased rating.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence, and 
his claim is denied.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Therefore, the Board will consider the evidence recited 
above, as well as the evidence submitted subsequent to the 
October 1994 rating decision, in determining the present 
level of disability of the veteran's cervical syndrome with 
radial radiculopathy.

A June 1994 private radiology report of X-rays of the 
cervical spine found no osteoarticular process was 
demonstrated radiographically.


A September 1994 VA medical report notes that the veteran's 
grip strength was within normal limits with the right 
compared to the left.  Range of motion of the arm and 
shoulder were within normal limits.

An October 1995 VA medical report notes that the veteran 
complained of pain on turning his head to the right with 
radiation down through the shoulder and arm.  He had a 
history of cervical neck compression with chronic pain.  
Muscle strength was equal.

A May 1996 private medical report shows that the veteran 
complained of constant right shoulder and neck pain and pain 
in the arm when writing.  There was some intermittent 
weakness of the arm muscles of the right arm with numbness 
and tingling at the radial nerve.  There was no loss of 
muscle size and the right thumb was hypersensitive.  The 
examiner provided an assessment of cervical radiculopathy.

A June 1996 private medical report shows that the veteran 
complained of right shoulder discomfort.  He still had 
numbness and tingling of the right arm, thumb, and first 
finger.  Pain and sensation were increased when turning right 
or on left rotation.  Muscle strength was equal in both arms.  
The examiner provided an assessment of radiculopathy, 
cervical neuropathy, which was felt to be chronic with no 
changes.

A July 1996 private report of a CT scan notes there was 
uncovertebral joint hypertrophy at C6 with borderline 
narrowing of the canal at that level.  There was no CT 
evidence of a herniated nucleus pulposus.  There was no 
significant bony neural foraminal stenosis.  The examiner 
provided an impression of no CT evidence of a herniated 
nucleus pulposus; uncovertebral joint hypertrophy at C6, with 
borderline canal narrowing at that level; and no significant 
bony neural foraminal stenosis.


A December 1996 private medical report notes residual right 
C6 numbness and tingling since 1992.

A March 1997 private medical report notes that the veteran 
complained of right arm and shoulder pain.  He could barely 
write at times.  He stated that the discomfort and tingling 
were constant, for 24 hours per day.  Muscle and grip 
strength were within normal limits.  The veteran's right 
wrist extensor was weak as compared to the left wrist.  The 
examiner diagnosed cervical radiculopathy of C6.

An April 1997 private medical report notes that the veteran 
still had daily discomfort.  An MRI showed narrowing of the 
foramina of C3-C4 secondary to a left bone spur, narrowing of 
the foramina of C4-C5 and C5-C6 with a posterior spur and 
congenital spinal stenosis.

At his May 1997 hearing before the undersigned, the veteran 
complained of constant numbness and tingling in the right 
thumb.  His right shoulder felt heavy with pressure to the 
fingertips.  There was numbness and irritation from the 
elbow.  The veteran stated he missed four or five days of 
work per month due to his condition.  He was pursuing a 
college education and stated that his arm hurt when writing.  
He stated that he sometimes dropped things, which had 
happened twice in the previous two years.  The veteran wore a 
cervical collar nightly while sleeping.  The veteran also 
complained of a burning sensation radiating from the neck.

A July 1998 VA peripheral nerves examination noted that the 
veteran complained of numbness, tingling, and weakness in his 
right arm.  Examination of the head and neck revealed some 
mild reduction in range of motion of the neck to the right.  
He had posterior left side mobility.  Cranial nerves II 
through XII were intact.  He had no papilledema, nystagmus, 
or ophthalmoparesis.  There was no facial asymmetry or lower 
cranial nerve dysfunction.  On motor examination, there was 
good strength, no drift, no atrophy, and normal tone.  The 
deep tendon reflexes were 3+ 

and symmetric.  Plantars were flexor.  Hoffman's were absent.  
Sensory examination revealed a right C6 sensory loss over the 
dorsum of the right hand.  Gait, including tandem, was 
normal.  Romberg was negative.  The examiner provided an 
impression that the veteran had a mild residual C6 
radiculopathy with sensory loss, but without motor, reflex, 
or long track involvement.

The Board finds that the criteria for entitlement to a rating 
greater than 20 percent are not met.  The Board has evaluated 
the medical evidence of record and finds that the veteran's 
disability is productive of symptomatology most nearly 
approximating mild incomplete paralysis of the musculospiral 
(radial) nerve.  The medical evidence consistently shows 
complaints of pain, numbness, and tingling in the right arm, 
which is diagnosed as due to a C6 radiculopathy.  The 
veteran's grip and muscle strength however has consistently 
been equal on the left and the right side.  The Board does 
note one examination found decreased strength of wrist 
flexors, and that the veteran has reported two occasions over 
a period of two years where he lost his grip and dropped 
objects.  The Board also notes the veteran's complaints of 
pain involved in writing.  However, the Board finds that the 
overall evaluation of the veteran's disability does not show 
a level of impairment consistent with a moderate incomplete 
paralysis of the musculospiral (radial) nerve.  In fact, the 
most recent examination found only sensory involvement, 
without motor or reflex involvement.  The Board notes that 
with solely sensory involvement, the disability should be 
rated as mild, or at the most, moderate incomplete paralysis.  
The Board finds that the veteran's level of disability does 
not rise to a moderate level of severity of incomplete 
paralysis.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 20 percent, 
for cervical syndrome with radial radiculopathy, are not met 
and the veteran's claim therefor is denied.  38 C.F.R. 
§38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.124a, Diagnostic Code 8514 (1999).



ORDER

Entitlement to restoration of a 20 percent rating for 
cervical disc syndrome with radial radiculopathy is granted, 
subject to the laws and benefits governing the disbursement 
of monetary benefits.  Entitlement to an increased rating, 
greater than 20 percent, for cervical disc syndrome with 
radial radiculopathy is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

